Citation Nr: 1755465	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical degenerative disc disease (DDD) with upper extremity radiculopathy.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder condition.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder condition.

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1972 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record reflects that the Veteran submitted a timely notice of disagreement with respect to the July 2010 rating decision denying her claims to reopen for service connection for right and left shoulder conditions.  As the Veteran has not been provided a statement of the case for these issues, the issues have been added to the title page of this decision and are being remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

In a July 2016 statement, prior to a decision being promulgated by the Board on the Veteran's claim for entitlement to service connection for cervical DDD with upper extremity radiculopathy, the Veteran indicated her desire to withdraw that issue from the appeal.    

CONCLUSION OF LAW

The appeal for service connection for cervical DDD with upper extremity radiculopathy has been withdrawn and is dismissed.  38 U.S.C. §§ 7105(d), 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2016 statement in support of claim, the Veteran indicated that she would like to withdraw her appeal for cervical DDD with upper extremity radiculopathy.  
According to 38 C.F.R. § 20.204(b), when an appeal is not withdrawn on the record at a hearing, withdrawal of an appeal must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn.  The claim also must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  Id.  

In the instant case, the Veteran's July 2016 statement met all of the requirements under 38 C.F.R. § 20.204(b) to withdraw an appeal.  Thus, the Veteran has withdrawn her substantive appeal with respect to service connection for cervical DDD with upper extremity radiculopathy.  

Accordingly, the Board does not have jurisdiction to decide the appeal, and the claim is withdrawn.  


ORDER

The appeal for service connection for cervical DDD with upper extremity radiculopathy is dismissed.  


REMAND

As mentioned in the Introduction, the Veteran submitted a timely notice of disagreement to the July 2010 rating decision regarding her claims for right and left shoulder conditions.  38 C.F.R. § 20.201(b).  However, to this date, the Veteran has not been provided a statement of case for these claims.  Therefore, the Board is required to remand the claims for issuance of a statement of the case regarding these issues.  Manlincon v. West, 12 Vet. App. at 238.

The record suggests that the Veteran may have intended to withdraw these issues.  An appeals checklist of record has a handwritten indication that a number of issues, including the Veteran's right and left shoulder claims, are withdrawn.  In an October 2011 statement in support of claim, the Veteran indicated in writing that she was withdrawing a number of appeals.  The appeals listed by the Veteran to be withdrawn are those listed as withdrawn on the appeals checklist, except the Veteran did not list the right or left shoulder.  

Of record, there is no written withdrawal by the Veteran or her representative regarding the Veteran's claims for her right and left shoulder conditions.  See 38 U.S.C. §§ 7105(d), 7108; 38 C.F.R. §§ 20.202, 20.204(b)(c).  Nor has the Veteran had a hearing at which she could have withdrawn these issues.  Id.  As such, the Board determines that the issues of new and material evidence for service connection for right and left shoulder conditions have not been withdrawn.    

Accordingly, the case is REMANDED for the following action:

The Veteran and her representative should be provided a statement of the case on the issues of new and material evidence for entitlement to service connection for a right and left shoulder conditions.  

The Veteran and her representative should also be informed of the requirements to perfect an appeal with respect to these issues.  If, and only if, the Veteran perfects an appeal, should the case be returned to the Board.







The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


